The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 26, 2014

                                      No. 04-13-00798-CR

                                         Eric C. MARS,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR9994
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due on February 3, 2014. On February 10, 2014, we
notified appellant that the brief was late, and that a motion for extension of time was due within
10 days. The clerk’s office has informed the court that on February 19, 2014, appellant attempted
to file a paper copy of a motion for extension of time. As of January 1, 2014, all attorneys in
civil and criminal cases are required to file all documents with the Court through the
eFileTexas.gov electronic filing system. See TEX. R. APP. P. 9.2(c), 9.4(j). A deputy clerk
attempted several times to call and inform counsel that paper filings are no longer accepted, but
counsel’s voicemail was full. Accordingly, we ORDER counsel to electronically file the motion
for extension of time within 5 days of the date of this order. If neither the brief nor a motion is
filed in accordance with this order, we will abate the appeal to the trial court pursuant to Rule
38.8(b). See TEX. R. APP. P. 38.8(b)(2).

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court